Title: To James Madison from Robert R. Livingston, 6 September 1803
From: Livingston, Robert R.
To: Madison, James



No 82
Sir
Paris 6th Septr 1803
I have little to add to the letter of which I Send duplicates the absence of the First Consul & Minister, has Suspended all business, & I availed myself of the circumstance to make a tour in France, not chusing to go to England least any thing Should turn up that would require my attention, & particularly the return of the ratification which we are impatiently looking for. The decree of which I have complained is not revoked, but is remedied ministerially, that is by a Special order relative to Such vessels as have arrived, on my Special application—enclosed is the answer to my note relative to the transportation of blacks which I presume will be Satisfactory. The board are employed in Settling the accounts tho’ as yet they have given no certificates, & entertain an Idea of Suspending them till the ratification Shall arrive. Tho’ this is not in the Spirit of the Convention I Shall not interfere in changing their determination. The intercourse between this & England being entirely Stopped, I have nothing from Mr Monroe having had but one letter from him Since his departure—the most Serious preparations for a descent, as is said upon England but as I believe upon Ireland are going on. The mediation of Russia is still kept alive but has little energy or prospect of success. Something like an armed neutrality has taken place or will take place between the northern powers to prevent the extension of the war in that quarter. This the British papers seem to hope will lead to Something more favourable to their wishes & their interests, it may be So, but I believe not at present. You know that I am now the trustee of France and the house of Hope and Baring for eleven millions of dollars and I can not but feel some pain from the weight of this trust. In case of my death or absence there is no one upon whom it will devolve. I pray you therefore to make Some arrangement to guard against the evils that may result from this contingency either by Sending a blank commission for creating a Chargé des affaires; or one filled up. The person I Should probably fix upon is Mr Skipwith, I wish this not to be connected with the office of Secretary to the legation, for I hope to have none after my past experience of the disunion it may create. As the Minister is Just returned, I Shall press the other matters now laying before him, & Such others as you Shall give me in charge. I have the honor to be Sir with the most respectful attachment Your most Obt. hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston; marked “Duplicate”; docketed by Wagner as received 12 Nov. Italicized words are those encoded by Livingston’s clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. Enclosures not found, but see nn. 1 and 3.



   
   Livingston probably enclosed a copy of his letter to JM of 30 July 1803.



   
   For the arrêté of 1 Messidor an XI (20 June 1803), see Livingston to JM, 25 June 1803, and n. 2.



   
   Livingston doubtless enclosed Talleyrand’s 22 Thermidor an XI (10 Aug. 1803) letter, informing him that the minister of marine had instructed the Guadeloupe authorities to end the practice of forcing American ships to carry exiled rebellious blacks from the island (NHi: Livingston Papers; 2 pp.; in French).


